Citation Nr: 0943029	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-29 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
depression.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
left shoulder injury.

3. Entitlement to service connection for depression.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a left pinkie finger 
disorder.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In May 2008, the Veteran and his spouse testified at a 
personal hearing before a Decision Review Officer and in 
August 2009, the Veteran testified before the undersigned.  
Both hearings were held at the RO.  Transcripts of these 
hearings are associated with the claims file.

The issues of entitlement to service connection for 
depression, bilateral hearing loss, tinnitus, and a left 
pinkie disorder and whether new and material evidence has 
been received to reopen a claim for service connection for a 
left shoulder disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1. In a final rating decision issued in November 2003, the RO 
denied a claim for service connection for a depression.
2. Evidence added to the record since the prior final denial 
in November 2003 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The November 2003 decision is final; new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for depression.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for depression is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and the implementing 
regulations as to that claim.  

The Veteran contends that his current depression began in 
military service.  Thus, he contends that service connection 
is warranted for depression.

In a November 2003 rating decision, the RO denied a claim for 
service connection for depression.  The RO acknowledged that 
VA treatment records reflected a current diagnosis of 
depression, but found that the record did not show that the 
Veteran's depression was related to his psychiatric symptoms 
in service.  Accordingly, the RO denied the Veteran's claim 
of entitlement to service connection for depression.

The Veteran did not appeal this decision.  The next 
communication from the Veteran with regard to this claim was 
his June 2005 application to reopen his service connection 
claim for depression, which is the subject of this appeal.  
Thus, the November 2003 decision is final.  38 U.S.C.A. 
§ 7105(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) 
[(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in June 2005; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final November 2003 rating decision, the Veteran 
has submitted additional VA treatment records and a private 
psychological evaluation by Dr. SBW, dated in April 2007.  
The Board finds that the VA treatment records are cumulative 
and redundant of the evidence of record in November 2003 as 
they merely reflect continued treatment for depression.  
However, the report by DR. SBW is both new and material. 

Specifically, at the time of the November 2003 decision, the 
Veteran's service treatment records and VA treatment records 
showing post-service treatment for depression were in the 
claims file.  The missing element was evidence of a 
relationship between service and the current diagnosis.  The 
April 2007 report of Dr. SBW supplies an opinion that the 
Veteran's depression was misdiagnosed in service and that his 
depression had existed since service and increased over time.  
This evidence was not of record in November 2003; therefore, 
it is new.  Additionally, the opinion provides a positive 
nexus to service, which was the missing element of a service 
connection claim at the time of the prior decision.  Thus, 
the April 2007 report by Dr. SBW is also material as it 
raises a reasonable possibility of substantiating the 
Veteran's claim. 

Therefore, the Board concludes that evidence added to the 
record since the November 2003 denial is both new and 
material and that the requirements to reopen the claim of 
entitlement to service connection for depression have been 
met.  Therefore, the claim to reopen a previously denied 
claim seeking service connection for depression is granted.


ORDER

New and material evidence having been received, the claim to 
reopen the previously denied claim seeking service connection 
for depression is granted.


REMAND

Although cognizant of the delay that will result, the Board 
finds it necessary to remand the remaining claims on appeal.  
Further development of the record is required.

First, the Board observes that the Veteran is in receipt of 
disability benefits for his depression from the Social 
Security Administration (SSA).  The SSA award letter and 
decision are in the claims file; however, none of the medical 
evidence in the claims file is demonstrated to be the 
evidence considered by SSA in rendering that decision.  When 
VA has notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Further, at his August 2009 hearing, the Veteran testified to 
having had a VA audiogram; however, the most recent VA 
treatment record in the claims file is dated in April 2008, 
and there are no audiograms reported.  Thus, all VA treatment 
records from the Clarksburg VA facility dated from April 2008 
onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  Accordingly, a remand is required 
so that any outstanding, relevant records may be obtained.

Additionally, with regard to the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that a VA examination should be conducted in order to 
ascertain the existence and etiology of these claimed 
disabilities.  In this regard, the Board again notes that the 
Veteran has reported a recent audiogram that revealed a 
diagnosis of hearing loss.  Additionally, the Veteran is 
competent to describe his in-service noise exposure, as well 
as symptoms when they are readily observable.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  That is, the Veteran may 
attest to experiencing tinnitus and hearing difficulty.  
However, whether the Veteran's asserted symptoms are 
manifestations of a diagnosed disability of hearing loss and 
tinnitus related to service must be determined by those with 
specialized medical knowledge, training, or experience.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board 
finds that there is sufficient evidence of in-service noise 
exposure and current hearing disability that may be related 
to service to warrant scheduling a VA examination.  38 C.F.R. 
§ 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 
 
Finally, the Board finds that another VA examination in order 
to assess the etiology of the Veteran's depression is 
required.  In this regard, the Board observes that the 
Veteran was afforded a VA examination in August 2007.  This 
examiner found that the Veteran's in-service Axis II 
diagnosis of passive dependent personality was not related to 
his current Axis I diagnosis of depression.  However, the 
Board sees that Dr. SBW asserted that the Veteran's 
personality disorder diagnosis in service was incorrect.  
Therefore, the Board finds that another VA examination is 
required in order to assess the etiology of the Veteran's 
depression.  Specifically, the Board requires that the 
examiner review the service treatment records and determine 
whether the Veteran's psychiatric symptoms in service were at 
least as likely as not due to a diagnosable depressive 
disorder rather than to a personality disorder and whether 
that disorder is related to his current diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.	Request records related to the 
Veteran's application for disability 
benefits from the SSA.

2.	Obtain VA treatment records from the 
Clarksburg VA facility dated from April 
2008 onward.

3.	All requests and responses, positive 
and negative, related to the above 
actions should be associated with the 
claims file. 

4.	Schedule the Veteran for a VA 
audiological examination in order to 
ascertain the existence and etiology of 
his claimed bilateral hearing loss and 
tinnitus.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any bilateral 
hearing loss and tinnitus 
exhibited by the Veteran currently 
is related to his claimed in-
service noise exposure or is 
otherwise related to his military 
service?
		
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.

5.	Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain the existence and etiology of 
his depression.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that symptoms exhibited 
by the Veteran in service were 
manifestations of depression?

b.	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
current psychiatric disorder is 
causally or etiologically related 
to his military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
June 2008 supplemental statement of the 
case.  If any claim remains denied, the 
Veteran and his attorney should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


